TODD, J.,
Concurring.
¶ 1 I concur in the result reached by my learned colleagues. While the Majority provides a scholarly analysis, and while I agree that the law of express warranties vis-a-vis third-party beneficiaries — as set forth in Sections 2813 and 2318 of Pennsylvania’s Commercial Code, 13 Pa.C.S.A. §§ 2313, 2318, cited by the Majority — does not permit the extension of the express warranty in this case to Appellants, I would end. our analysis there. As any expansion of the ability of third parties to enforce express warranties involves a pronouncement of the evolving public policy of the Commonwealth, I would leave such *1247deliberations to our Supreme Court, or the Legislature.